

116 HJ 61 IH: Providing for congressional disapproval of the proposed export to the Kingdom of Saudi Arabia and the United Kingdom of Great Britain and Northern Ireland of certain defense articles and services.
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 61IN THE HOUSE OF REPRESENTATIVESJune 12, 2019Mr. Cicilline (for himself, Mr. Ted Lieu of California, Ms. Spanberger, Mr. Malinowski, Mr. Engel, Mr. Bera, Ms. Omar, Mr. Allred, Mr. Deutch, Mr. Keating, Mr. Connolly, Mr. Castro of Texas, and Mr. Sherman) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONProviding for congressional disapproval of the proposed export to the Kingdom of Saudi Arabia and
			 the United Kingdom of Great Britain and Northern Ireland of certain
			 defense articles and services.
	
 That the issuance of an export license with respect to the following proposed exports to the Kingdom of Saudi Arabia and the United Kingdom of Great Britain and Northern Ireland is prohibited:
 (1)The transfer of the following defense articles, including services and technical data, described in license document DDTC–17–112 as designated by the Department of State pursuant to the Arms Export Control Act: The proposed transfer of defense articles, defense services, and technical data to support the manufacture of the Aurora Fuzing System for the Paveway IV Precision Guided Bomb Program.
			